Citation Nr: 1451724	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Andrew Fain, Agent


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2003.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The claim of service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the service-connected PTSD was shown to produce occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and thinking or mood; there was no evidence of total occupational or social impairment.

2.  The Veteran is not currently shown to have a diagnosed bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 70 percent evaluation, and no higher, throughout the appeal period, for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2014).

2.   The criteria for service connection for a right knee disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a left knee disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).
The RO provided the Veteran pre- adjudication notice by letters dated in March 2011 and June 2011.   Additional letters pertaining to the PTSD claim were sent in July 2012 and September 2012.

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, which he declined.   As will be discussed below, additional VA examination in connection with the claims for bilateral knee disability is not necessary.  38 C.F.R. § 3.159.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The service-connected PTSD disability has been assigned a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the applicable criteria, a 50 percent disability evaluation is assigned under the general rating formula for mental disorders where the evidence shows occupational and social impairment due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture a 70 percent rating, and no higher, is warranted throughout the appeal period.  38 C.F.R. § 4.7.  

Notably, VA outpatient treatment records dated between 2007 and 2013 contain multiple Global Assessment of Functioning Scale Scores (GAF) of 50, which according to the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association, was indicative of serious PTSD symptoms, to include, but not limited to, thoughts of suicide (though no plan or intent), sense of foreshortened future, irritability, flashbacks, intrusive thoughts, nightmares, night sweats, social isolation, and sleeplessness.  

VA examinations dated between 2011 and 2013 contain such findings as past suicide attempts (hospitalized for one such attempt in 2011), irritability with verbal acting out, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, hypervigilance, outbursts of anger, exaggerated startle response, disturbances of motivation and mood, difficulty some days even getting out of bed or leaving house, flattened affect, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupations tasks, depressed mood, and anxiety.  The PTSD symptoms caused clinically significant distress or impairment in social or occupational or other important areas of functioning on VA examination in August 2012 and February 2013.  

While a 70 percent rating is warranted throughout the appeal period, there was no evidence of total occupational or social impairment, to include upon VA examinations in 2011, 2012, and 2013, to warrant a higher rating.  

A review of the record did not show PTSD symptoms productive of: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others (though the Veteran reported some suicidal ideation, had no plan or intent); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.119.

"Staged" ratings, other than what has been awarded in the instant appeal, are not warranted for any period of the appeal.  38 C.F.R. § 4.119; See Hart, 12 Vet. App. at 126.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the disability rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, the Veteran has raised the issue of a TDIU rating with respect to his PTSD claim.  See June 2012 report of contact; see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that a claim for TDIU with respect to all service-connected disabilities was separately denied by the RO in October 2012; an appeal was not perfected.  38 C.F.R. § 20.302(b).  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340 , 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  While the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) are now met with the increase awarded in the instant decision, there is no objective evidence that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service connected PTSD.  38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.25.  

The evidence of record shows that while the Veteran has complained of effects on employment, the Veteran told multiple treatment providers that he was laid off from his last job and that he was actively seeking employment.  VA examiners in 2011, 2012, and 2013 did not find total occupational impairment due to the PTSD alone.  The Veteran informed the August 2012 VA examiner that his PTSD did not produce any significant problems with employment.  He indicated that he had gotten angry with coworkers or a supervisor on rare occasions.  The Veteran indicated that though he was occasionally late for work, he was not formally disciplined.  The Veteran reported a desire to work and felt that he had made a good effort to find employment since being laid off approximately three years prior and that he had just been "unsuccessful in securing employment."    He informed the examiner that felt that he would be able to maintain employment if he could find it.  He did not express any employment concerns in regards to his mental health symptoms other than talking about how it was somewhat difficult for him to work with or around a group of people.  A TDIU rating with respect to the Veteran's PTSD alone is not warranted in the instant case. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected PTSD has not caused frequent periods of hospitalization.  The criteria contemplate a higher rating; however, there has been no evidence of total occupational or social impairment due to the PTSD symptoms.  See Diagnostic Code 9411.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describe his disability level and symptomatology.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


Service Connection for Bilateral Knee Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain disorders, such as arthritis, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

The Veteran is claiming service connection for a bilateral knee disability.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise, i.e. whether there is a current bilateral knee disability.  He has set forth no incident of service incurrence and his service treatment records are devoid of any treatment for or diagnoses of a bilateral knee disability, to include the October 2003 pre-discharge examination.  

Post-service, the Veteran has not complained of or been diagnosed with a bilateral knee disability.  Even if he is merely alleging pain, it is important to point out at this juncture that pain is not in and of itself a disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or injury incurred during service, the basic compensation statutes cannot be satisfied). 

The evidence of record fails to document a diagnosed bilateral knee disability that is attributable to the Veteran's service.  See Boyer, supra.  In the absence of proof of such disability there is no valid claim for service connection and a VA examination is not necessary.  38 C.F.R. § 3.159. 

As a preponderance of the evidence is against entitlement to service connection for a bilateral knee disability, denial of the benefits sought is required and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); see generally 

Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A 70 percent evaluation, and no higher, for the service-connected PTSD is granted subject to the controlling regulations governing monetary awards.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.


REMAND

The Veteran has also filed a claim of entitlement to service connection for a right ankle disability.  A preliminary review of the record reveals the matter is not ready for appellate disposition.

The Veteran has not set forth a specific incident of service incurrence; however, the Veteran has informed treatment providers that he was in multiple motor vehicle accidents (MVA) during service.  Service connection is in effect for disabilities associated with an MVA.  The Veteran has been diagnosed with chronic right ankle strain.  Bone scan dated in August 2011 showed an increased uptake in the right lower extremity (including the ankle joint) and foot.  The Veteran has not been afforded a VA examination in connection with this claim and such examination is necessary in the instant appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination.  The examiner is asked to address the following.  (a) Please list all current disabilities of the right ankle.  (b) Please state whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed right ankle disability had its onset during service or is otherwise related to service, to include any MVA's in service.   (c) Alternatively, the examiner is asked to state whether it is at least as likely as not that (a 50 percent probability or greater) any currently diagnosed right ankle disability is proximately due to, the result of, or aggravated by (permanently worsened beyond the natural progression of the disease) a service-connected disability.  

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for a right ankle disability.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MILO H. HAWELY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


